Fullerton v. Amblo, No. 1286-04 Cncv (Norton, J., Dec. 22, 2004)


[The text of this Vermont trial court opinion is unofficial. It has been reformatted from
the original. The accuracy of the text and the accompanying data included in the Vermont
trial court opinion database is not guaranteed.]


STATE OF VERMONT
Chittenden County, ss.:




KRISTY FULLERTON


v.


JAMES AMBLO




                                         ENTRY
        The defendant, Kristy Fullerton, appeals a small claims court decision awarding
$1,060 damages or, in the alternative, the return of a sapphire and diamond ring to the
plaintiff, James Amblo. The small claims court held that although the ring was not an
engagement ring, it was analogous to one. Therefore, Ms. Fullerton had to return the ring
when the relationship dissolved. Ms. Fullerton argues that because the ring was not an
engagement ring, the small claims court should have considered it an absolute gift, and
she should not have to return it to Mr. Amblo. For the following reasons, this court
reverses.1
      Mr. Amblo and Ms. Fullerton were in a relationship for more than two years.
About mid-way through this relationship, Mr. Amblo bought Ms. Fullerton a sapphire
and diamond ring. When he gave it to her, Mr. Amblo asked that she be his girlfriend for
a long time. About a year and a half later, they split up permanently.
        In small claims court, Mr. Amblo sought to have Ms. Fullerton return the ring,
arguing that it was an engagement ring. The small claims court found that the ring was
not an engagement ring, but it was analogous to one. Though Mr. Amblo did not give the
ring for a promise of marriage, he did give it for a proposal that Ms. Fullerton be his
girlfriend for a long time. Ms. Fullerton accepted that proposal by accepting the ring, so
the small claims court held that the ring could be treated “as though it were an
engagement ring.” Accordingly, the court applied rules related to gifts given in
contemplation of marriage, and held that Ms. Fullerton must return the gift given that the
relationship did not carry on as Mr. Amblo had anticipated.
       On appeal, Ms. Fullerton argues that the small claims court’s treatment of the ring
as an analogue to an engagement ring was error.
        This court’s review of small claims court decisions is one of high deference. The
court is limited to questions of law, Vt. R. Small Claims P. 10(d), and is not authorized to
make its own substantive findings of fact, Kopelman v. Schwag, 145 Vt. 212, 214 (1984).
Therefore, this court defers to the small claims court finding that the ring was not, in fact,
an engagement ring. The dispositive issue then concerns whether a gift may be analogous
to a gift given in contemplation of marriage, even though the donor did not actually
contemplate marriage. This court holds that it cannot.


        1
         The court notes that the small claims court also held that Mr. Amblo could not recover a
    birthday gift that he gave to Ms. Fullerton because it was an absolute gift. The parties do not
                                              contest, and the court does not disturb, this holding.
        Courts at common law long recognized a cause of action to recover gifts made in
contemplation of marriage, along with many similar actions related to engagements.
Vermont has abolished causes of action for breach of contract to marry, seduction, and
the like. 15 V.S.A. § 1001. The Legislature, however, preserved a cause of action “for the
recovery of a chattel, the return of money, or the value thereof at the time of the transfer .
. . where the sole consideration for the transfer of the chattel, money or securities . . . was
a contemplated marriage.” Id. § 1002. In Vermont, as elsewhere, courts have treated this
cause of action as a species of an enforcement of a conditional gift. See, e.g., Williamson
v. Johnson, 62 Vt. 378, 384–85 (1890); Annotation, Rights in Respect of Engagement
and Courtship Presents When Marriage Does Not Ensue, 44 A.L.R.5th 1, § 3; Comment,
“But I Can’t Marry You”: Who Is Entitled to the Engagement Ring When the Conditional
Performance Falls Short of the Altar?, 17 J. Am. Acad. Matrimonial Law. 419, 421–22
(2001).
        Unlike other conditional gift actions where the donor may need to more clearly
articulate the condition attached, actions involving items like engagement rings apply
only where the parties actually “contemplate[] marriage,” according to the express
wording of the statute. The Legislature recognized this specific application of conditional
gift rules most likely because gifts given in contemplation of marriage are presumptively
conditional on the marriage occurring. Indeed, several courts have upheld a presumption
that engagement rings are conditional on the marriage occurring and the donee must
return the ring where the parties terminate the engagement. See, e.g., Fierro v. Hoel, 465
N.W.2d 669, 671 (Iowa 1990); Heiman v. Parrish, 942 P.2d 631, 634 (Kan. 1997).
Therefore, courts should not extend this statute liberally to marital analogies, such as
“girlfriend for a long time,” because the same presumptions of a conditional gift may not
exist. See State v. O’Neill, 165 Vt. 270, 275 (1996) (“We presume the Legislature
intended the plain, ordinary meaning of the language. It is inappropriate to read into a
statute something which is not there unless it is necessary in order to make the statute
effective.” (citations omitted)). Indeed, other courts have declined to apply conditional
gift rules in engagement circumstances to gifts given in mere courtships. See, e.g.,
Fortenberry v. Ellis, 271 So. 2d 792, 793–94 (La. App. Ct. 1969); Pass v. Spirit, 35
A.D.2d 858, 859 (N.Y. App. Div. 1970).
       Moreover, the special recognition for gifts given in contemplation of marriage
have invited criticism in legal academia. One commentator has noted that the rule does


                                              3
not comport with modern expectations of engagements and is applied in a sexist manner,
because the prospective bride cannot typically recover expenses that she incurs in
preparing for the wedding as she does not “transfer” these expenses to the prospective
groom. See Note, Rules of Engagement, 107 Yale L.J. 2583, 2600–14 (1998). It is, of
course, not this court’s place to overturn a cause of action that the Legislature specifically
preserved. But given the antiquated condition of this rule, the court does not wish to
extend it beyond explicit boundaries. Accordingly, this court must reverse the small
claims court holding that, because the ring in this case was analogous to an engagement
ring, the court should treat it as a gift given in contemplation of marriage.
        The court still must consider, however, whether the gift was conditional even
though it was not given in contemplation of marriage. The only condition that the small
claims court found is based on Mr. Amblo’s statement that Ms. Fullerton be his girlfriend
for a long time. As stated above, the court must defer to the small claim court’s factual
findings. Additionally, small claims court findings “must be construed, where possible, to
support the judgment.” Kopelman v. Schwag, 145 Vt. 212, 214 (1984). Nevertheless, the
evidence must support the small claims court findings and judgment. Brandon v.
Richmond, 144 Vt. 496, 498 (1984).
        Despite this court’s deferential standard of review, the court cannot construe the
small claim court’s findings to support its judgment by applying the law of conditional
gifts. “A gift may be conditioned upon the donee’s performance of specified obligations
or the happening of a certain event. If the obligation is not performed, the donor is
entitled to restitution.” Ball v. Hall, 129 Vt. 200, 207 (1971) (citations omitted).
“Whether a gift is conditional or absolute is a question of the donor’s intent, to be
determined from any express declaration by the donor at the time of the making of the
gift or from the circumstances.” 38 Am. Jur. 2d Gifts § 72.
        Cases addressing conditional gifts outside the context of engagements discuss
situations of clear statements that specify precise conditions. See, e.g., Ball, 129 Vt. at
206 (discussing condition that town use monetary gift for maintenance of high school);
Univ. of Vt. v. Wilbur’s Estate, 105 Vt. 147, 160–74 (1933) (discussing conditions of
gifts to University of Vermont); Blanchard v. Sheldon, 43 Vt. 512, 514–15 (1871)
(discussing condition of defeasance, which expired upon donor’s death).




                                              4
       Here, Ms. Fullerton could not have reasonably ascertained the precise terms of the
condition attached to Mr. Amblo’s gift from his statement. For instance, she may have
reasonably understood a “long time” commitment to amount to the year-and-a-half
relationship they shared after the gift. The law requires “specified” obligations in order to
render an otherwise absolute gift conditional, and Mr. Amblo’s obligations were not
specific. Therefore, this court cannot uphold the condition that Mr. Amblo may have
attempted to attach to the ring, and the small claims court judgment must be reversed.
                                          ORDER
       For the foregoing reasons, the small claims court’s judgment is REVERSED.


       Dated at Burlington, Vermont, December 22, 2004.



                                                           __________/s/______________
                                                              Richard W. Norton        Judge




                                              5